SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Och-Ziff Capital Management Group LLC (Name of Issuer) Class A Shares (Title of Class of Securities) 67551U105 (CUSIP Number) Jeffrey C. Blockinger Chief Legal Officer Och-Ziff Capital Management Group LLC 9 West 57th Street, New York, NY 10019 (212) 790-0041 (Name, address and telephone number of person authorized to receive notices and communications) November 19, 2007 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-(g), check the following box. □ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act.(However, see the Notes.) CUSIP No. 67551U105 13D (PAGE2 OF 12) 1 NAME OF REPORTING PERSON Daniel S. Och 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) (b) □ x 3 SEC USE ONLY 4 SOURCE OF FUNDS: OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): □ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States 7 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: SOLE VOTING POWER: 60,376,3291 8 SHARED VOTING POWER: 75,469,8512 9 SOLE DISPOSITIVE POWER: 60,376,3293 10 SHARED DISPOSITIVE POWER: 174,741,0974 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 303,034,1235 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): □ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 89.4% 14 TYPE OF REPORTING PERSON: IN 1 Represents 60,376,329 Class A Shares of the Issuer which the Reporting Person has the right to receive upon the exchange by the Reporting Person of equity securities of certain Issuer affiliated partnerships. 2 Represents 75,469,851 Class A Shares of the Issuer which certain trusts affiliated with the Reporting Person have the right to receive upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships, over which the Reporting Person may be deemed to have shared voting power, when combined with certain equity securities of one of such Issuer affiliated partnerships held by the Reporting Person (such equity securities held by the Reporting Person being combined have not been included in Row 7 above). 3 Represents the 60,376,329 Class A Shares of the Issuer referred to in Row 7. 4 Represents (i) 38,138,571 Class A Shares of the Issuer owned by DIC Sahir Limited over which the Reporting Person may be deemed to have shared dispositive power, (ii) 129,049,372 Class A Shares of the Issuer which certain limited partners of the Issuer affiliated partnerships have the right to receive upon the exchange by such limited partners of equity securities of such affiliated partnerships, over which the Reporting Person may be deemed to have shared dispositive power and (iii) 7,553,154 Class A Shares of the Issuer which certain trusts affiliated with the Reporting Person have the right to receive upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships, over which the Reporting Person may be deemed to have shared dispositive power, when combined with certain equity securities of one of such Issuer affiliated partnerships held by the Reporting Person (such equity securities held by the Reporting Person being combined have not been included in Row 9 above). 5 Neither the filing of this Schedule 13D nor any of its contents shall be deemed to constitute an admission by the Reporting Person that he is the beneficial owner of any of the equity securities referred to herein for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purpose, and such beneficial ownership is expressly disclaimed. CUSIP No. 67551U105 13D (PAGE3 OF 12) ITEM 1 Security and Issuer This statement on Schedule 13D (this “Statement”) relates to the Class A shares of Och-Ziff Capital Management Group LLC, a Delaware limited liability company (the “Issuer”), representing Class A limited liability company interests of the Issuer (the “Class A Shares”).The principal executive offices of the Issuer are located at 9 West 57th Street, New York, NY 10019. ITEM 2 Identity and Background (a) Name:Daniel S. Och (b) Business Address: Och-Ziff Capital Management Group LLC 9 West 57th Street, New York, NY 10019 (c) Occupation: Chief Executive Officer of the Issuer The Issuer is a leading international, institutional alternative asset management firm and one of the largest alternative asset managers in the world, with approximately $30.1 billion of assets under management as of September 30, 2007. The Reporting Person conducts the aforementioned services primarily at the principal offices of the Issuer, at 9 West 57th Street, New York, NY 10019. (d) Criminal Proceedings:During the last five years, the Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors). (e) Civil Proceedings:During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding is or was subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. (f) Citizenship:United States ITEM 3 Source and Amount of Funds or Other Consideration As described under “Exchange Agreement” in Item 6 of this Statement, the Reporting Person has the right to receive 60,376,329 Class A Shares upon the exchange by the Reporting Person of equity securities of certain Issuer affiliated partnerships for Class A Shares.The Reporting Person acquired such equity securities prior to the Company’s initial public offering in consideration of equity contributions to the Issuer affiliated partnerships as co-founder of the Issuer and its affiliated partnerships. As described under “Exchange Agreement” in Item 6 of this Statement, certain trusts affiliated with the Reporting Person have the right to receive an aggregate of 75,469,851 Class A Shares upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships, when combined with certain equity securities of one of such Issuer affiliated partnerships held by the Reporting Person (such equity securities held by the Reporting Person being combined have not been included in the amount described in the paragraph above).Pursuant to the Exchange Agreement referred to under “Exchange CUSIP No. 67551U105 13D (PAGE4 OF 12) Agreement” in Item 6 of this Schedule, the trusts affiliated with the Reporting Person must combine equal amounts of their interests in each of such Issuer affiliated partnerships in order to exchange such interests for Class A Shares.The trusts do not own perfectly proportionate interests in each of such partnerships.To exchange their interests in such Issuer affiliated partnerships for all of such 75,469,851 Class A Shares the trusts would have to exercise such exchange rights together with the Reporting Person.The trusts acquired such Issuer affiliated partnership equity securities from the Reporting Person as a gift. As described under “Tax Matters Partner Share Agreement” in Item 6 of this Statement, the Reporting Person holds one Class A Share in his capacity as the Tax Matters Partner (as defined therein) of the Issuer.The Tax Matters Partner received such Class A Share in consideration of his payment of $31.50. The Reporting Person, as Tax Matters Partner, holds this share pursuant to an agreement between the Company and its Tax Matters Partner whereby the Tax Matters Partner (i) is not permitted to transfer the share except to a successor Tax Matters Partner in connection with the appointment of such Tax Matters Partner and upon no less than 75 days' notice to the Board of Directors of such transfer and (ii) has given a proxy to vote the share to a third party. ITEM 4. Purpose of Transaction The Reporting Person currently intends to remain a significant stockholder, director and officer of the Issuer, and maintain his control over the Issuer and its affiliates.As part of his ongoing evaluation of the business, operations, governance, management, strategy and future plans of the Issuer, his control over the Issuer, his employment opportunities, his personal investment objectives, his life goals and plans, his relocation opportunities, and other personal, business, career and family goals, objectives, opportunities, obligations and priorities, as well as evaluation of his ongoing duties to the Issuer, and its shareholders as a controlling person, the Reporting Person may consider, from time to time in the future, one or more actions with respect to the Class A Shares described herein.Subject to any applicable legal and contractual restrictions on his ability to do so, the Reporting Person may in the future take such actions (either alone or with one or more third parties) with respect to his investment in the Class A Shares as he deems appropriate in light of circumstances existing at such time.Such actions may include the purchase of additional Class A Shares either in brokerage transactions on the New York Stock Exchange or in privately negotiated transactions or the sale of all or a portion of his Class A Shares at present owned or hereafter acquired by the Reporting Person in the open market, in privately-negotiated transactions to one or more purchasers, an extraordinary corporate transaction, such as a merger reorganization including the Issuer or any of its subsidiaries or affiliated partnerships or otherwise. Pursuant to the Second Amended and Restated Limited Liability Company Agreement of the Issuer (the “LLC Agreement”), which is filed as an exhibit to this Statement and incorporated herein by reference, the Issuer’s Board of Directors will consist of seven directors within one year following the Issuer’s initial public offering.Pursuant to the “Class B Shareholders Agreement” described in Item 6 of this Statement, and subject to the terms and conditions thereof, the Class B Shareholder Committee (as defined therein), which the Reporting Person currently is the sole member of, will be entitled to designate five nominees (out of seven total) for election to our Board of Directors.The Reporting Person intends to designate two directors to fill the two remaining vacancies of the Board of Directors of the Issuer as of November 29, 2007. Except as set forth above, the Reporting Person has no present plans or proposals which relate to or would result in any of the actions specified in clauses (a) through (j) of Item 4 of Schedule 13D. The Reporting Person reserves the right to change his plans and intent, at any time and from time to time, based on his view of his best interests, his duties to the Issuer and its shareholders as a controlling person(to the extent required by applicable law or agreement), and other factors in light of (i) the Issuer’s financial position, future actions taken by the Issuer’s board of directors, price levels of the Class A Shares or other equity or debt securities of the Issuer, (ii) his investment opportunities, his life goals and plans, his relocation opportunities, and other personal, business, career and family goals, objectives, opportunities, obligations and priorities, and (iii) general economic, political, or industry conditions, including conditions in the CUSIP No. 67551U105 13D (PAGE5 OF 12) securities market, or changes in laws, rules, or regulations and any other conditions or changes thereto, in the Reporting Person’s sole determination. Although the foregoing represents the range of actions currently contemplated by the Reporting Person with respect to the Class A Shares, the possible actions of the Reporting Person either alone or with one or more third parties with respect to the Class A Shares are subject to change at any time and the Reporting Person may formulate plans or proposals with respect to one or more of the foregoing and any other matters as he may determine in his sole discretion in the future. ITEM 5 Interest in Securities of the Issuer (a)As of the date hereof, for purposes of Section 13(d) of the Securities Exchange Act of 1934, the Reporting Person may be deemed to beneficially own (i)60,376,329 Class A Shares which the Reporting Person has the right to receive, pursuant to the Exchange Agreement, upon the exchange by the Reporting Person of equity securities of certain Issuer affiliated partnerships, (ii) 75,469,851 Class A Shares which certain trusts affiliated with the Reporting Person have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships, (iii) 38,138,571 Class A Shares owned by DIC Sahir Limited (“DIC Sahir”) over which the Reporting Person may be deemed to have shared dispositive power by reason of the drag along provisions of the Investment Agreement described under “Investment Agreement” in Item 6 of this Statement, and (iv) 129,049,372 Class A Shares which certain limited partners of Issuer affiliated partnerships have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such limited partners of equity securities of such affiliated partnerships and over which the Reporting Person may be deemed to have shared dispositive power by reason of the drag along provisions of the Partnership Agreements described under “Partnership Agreements of Issuer Affiliated Partnerships” in Item 6 of this Statement.On November 19, 2007, the Issuer had 74,138,571 Class A Shares outstanding.In the future, the Issuer may issue additional Class A Shares as follows: (i) an aggregate of 135,846,180 Class A Shares which the Reporting Person and certain trusts affiliated with the Reporting Person have the right to receive, pursuant to the Exchange Agreement, upon the exchange by the Reporting Person and such trusts of equity securities of certain Issuer affiliated partnerships, and (ii) 129,049,372 Class A Shares which certain limited partners of Issuer affiliated partnerships have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such limited partners of equity securities of such Issuer affiliated partnerships and over which the Reporting Person may be deemed to have shared dispositive power).Assuming the future issuance of such Class A Shares, the Reporting Person may be deemed to beneficially own Class A Shares representing 89.4% of the number of outstanding Class A Shares as of November 19, 2007. (b)For purposes of Section 13(d) of the Securities Exchange Act of 1934, the Reporting Person may be deemed (i) to have sole voting power over 60,376,329 Class A Shares which the Reporting Person has the right to receive, pursuant to the Exchange Agreement, upon the exchange by the Reporting Person of equity securities of certain Issuer affiliated partnerships, (ii) to have shared voting power over an aggregate of 75,469,851 Class A Shares which certain trusts affiliated with the Reporting Person have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships, (iii) to have sole dispositive power over60,376,329 Class A Shares which the Reporting Person has the right to receive, pursuant to the Exchange Agreement, upon the exchange by the Reporting Person of equity securities of certain Issuer affiliated partnerships, and (iv) to have shared dispositive power over the (x) 38,138,571 Class A Shares owned by DIC Sahir, (y) 129,049,372 Class A Shares which certain limited partners of Issuer affiliated partnerships have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such limited partners of equity securities of such Issuer affiliated partnerships, and (z) 15,094,019 Class A CUSIP No. 67551U105 13D (PAGE6 OF 12) Shares which certain trusts affiliated with the Reporting Person have the right to receive, pursuant to the Exchange Agreement, upon the exchange by such trusts of equity securities of certain Issuer affiliated partnerships. DIC Sahir is a corporation organized under the laws of the Cayman Islands.DIC Sahir is a company formed for the purposes of making the investment in the Issuer contemplated by the Investment Agreement.DIC Sahir is a wholly owned subsidiary of Dubai Holding LLC, a limited liability company formed under the laws of the Emirate of Dubai, which is majority owned by certain members of the Ruling Family of Dubai in their private capacity.DIC Sahir’s business address is: c/o Dubai International Capital LLC,The Gate, East Wing 13th Floor, DIFC, Sheikh Zayed Road, Dubai, United Arab Emirates.To the knowledge of the Reporting Person, during the last five years, DIC Sahir has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. The limited partners of the Issuer affiliated partnerships referred to in Item 5(a)(v) and Item 5(b)(iv) above are Anthony Fobel, Arnaud Achache, Boaz Sidikaro, Dan Manor, David Stonehill, David Windreich, Hal Kelly, James O’Connor, James-KeithBrown, Joel Frank, Josh Ross, Kaushik Ghosh, Massimo Bertoli, Michael Cohen, Raaj Shah, Rick Lyon and Zoltan Varga.Each of such limited partners is a director or an executive managing director of subsidiaries of the Issuer, and each of David Windreich, Hal Kelly, Joel Frank, Michael Cohen and Zoltan Varga is an officer of the Issuer.Each of such limited partners, with the exception of Arnaud Achache, Anthony Fobel, Dan Manor, Massimo Bertoli and Zoltan Varga, is a citizen of the United States. Arnaud Achache is a citizen of France.
